



Exhibit 10.2
FIRST AMENDMENT TO OFFICE LEASE
This FIRST AMENDMENT TO OFFICE LEASE (this “Amendment”), is effective as of
March 1, 2018 (the “Effective Date”), by and between 270 BRANNAN STREET, LLC, a
Delaware limited liability company (“Landlord”), and SPLUNK INC., a Delaware
corporation (“Tenant”).
W I T N E S S E T H:
WHEREAS, Landlord and Tenant entered into that certain Office Lease dated as of
April 29, 2014 (the “Lease”), for all of the space (other than the Excluded
Space) in the building located at 270 Brannan Street, San Francisco, California
(the “Building”), consisting of approximately 180,900 rentable square feet.
WHEREAS, Tenant has elected to exercise its right under Section 11(a) of the
Lease to take over responsibility for providing security service for the
Building.
WHEREAS, Landlord and Tenant wish to modify the Lease to reflect Tenant’s
assuming responsibility for security service for the Building and the related
reduction in Operating Expenses resulting therefrom, on the terms and conditions
set forth in this Amendment.
NOW, THEREFORE, Landlord and Tenant agree as follows:
1.Amendments to Lease. The Lease is hereby amended as follows:


(a)As of the Effective Date, Tenant shall provide security service for the
Building, and Landlord shall no longer be obligated to provide such service.
Tenant shall (i) provide a live security guard for the Building on a twenty-four
(24) hours per day, seven (7) days per week (“24/7”) basis; (ii) provide and
maintain a security camera system to monitor all points of access and egress to
the Building; and (iii) cause the security guard to monitor the camera feed on a
24/7 basis (collectively, the “Security Services”). The rights granted to Tenant
under this Paragraph 1(a) to provide the Security Services shall in no way
impact Landlord’s rights or Tenant’s obligations or waiver of rights under
Section 11(b), (c) or (d) of the Lease.


(b)As of the Effective Date, Landlord shall no longer include in Operating
Expenses costs for provided security services to the Building.


(c)Landlord and Tenant acknowledge that costs for provided security services to
the Building were included in Operating Expenses for the Base Year for the
Initial Premises and the Must-Take Premises, and Landlord and Tenant wish to
amend the Basic Annual Rental for the Initial Premises and the Must-Take
Premises to effectively remove such costs. As a result, as of the Effective
Date, Basic Annual Rental for the Initial Premises and the Must-Take Premises
shall be reduced by an amount equal to $1.42 per rentable square foot per year
(or $129,283 annually with respect to the Initial Premises and $129,542 annually
with respect to the Must-Take Premises).


2.Failure to Perform. If Tenant does not provide the Security Services or Tenant
is otherwise failing to provide the Security Services consistent with those
provided by landlords of other first-class office buildings in the SOMA Market
Area, then Landlord shall have the right, but not the obligation, to resume
providing security service for the Building as required under the Lease prior to
this Amendment, by giving thirty (30) days’ prior written notice (the
“Deficiency Notice”) to Tenant of Landlord’s election to resume providing
security services in accordance with the Lease (such thirty (30) day period
after delivery of the Deficiency Notice is referred to herein as the “Notice
Period”); provided, however, in no event shall Landlord be obligated to give
more than one (1) Deficiency Notice in any twelve (12) month period or more than
three (3) Deficiency Notices during the Term (the “Maximum Deficiency Notice
Obligation”). The Deficiency Notice shall include a reasonably detailed
itemization and description of the specific Security Services Landlord believes
to be inconsistent or deficient, and Tenant shall have until the expiration of
the Notice Period to cure such deficiencies to the reasonable satisfaction of
Landlord. Notwithstanding the foregoing, if Landlord has satisfied the Maximum
Deficiency Notice Obligation, Landlord shall have the right to resume providing
security services in accordance with the Lease immediately upon written notice
to Tenant. In the event Landlord delivers a Deficiency Notice (if Landlord is
required to do so) and Tenant does not cure such inconsistencies or deficiencies
to Landlord’s reasonably satisfaction by the end of the Notice Period, or if
Landlord provides a Deficiency Notice after the Maximum Deficiency Notice
Obligation has been satisfied, then (a) the amendment to the Lease set forth in
Paragraph 1(a) above shall no longer have any force or effect, and (b) Landlord
shall invoice Tenant for Landlord’s actual costs of providing such security
services (the “Security Services Costs”) as a charge separate from Operating
Expenses,




    



--------------------------------------------------------------------------------





provided that such costs shall be reasonably documented by Landlord and shall be
invoiced monthly together with Operating Expenses. Any such Security Services
Costs shall constitute Rental and shall be paid by Tenant to Landlord within
thirty (30) days after Tenant’s being invoiced therefore.


3.Limitation on Rights. If Tenant no longer leases the entire Building
(exclusive of the Excluded Space), or if neither Splunk Inc. nor a Permitted
Transferee is the Tenant under the Lease, then (a) the amendment to the Lease
set forth in Paragraph 1(a) above shall no longer have any force or effect, (b)
Landlord shall resume providing security service for the Building in accordance
with the terms and provisions of the Lease prior to this Amendment, and (c)
Tenant shall pay its pro rata share, based on the proportion of the rentable
square footage of the Building occupied by Tenant to the total rentable square
footage of the Building, of the Security Services Costs as provided in Paragraph
2 above.


4.Tenant Representations. Tenant hereby represents that, as of the Effective
Date, Landlord is not in default under any of the provisions of the Lease, and
Tenant has no outstanding claims against Landlord, whether or not such claims
have been asserted against Landlord in writing.


5.Defined Terms. Capitalized terms used but not defined herein shall have the
same meanings given them in the Lease.


6.No Other Amendment; Conflict. Except as set forth in this Amendment, the Lease
is unchanged and, as so amended, the Lease shall remain in full force. If the
provisions of this Amendment conflict with the provisions of the Lease, then the
provisions of this Amendment shall prevail.


7.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument.


8.Attorney's Fees. Tenant shall be responsible for all legal fees incurred in
drafting and negotiating this Amendment, including the fees of Landlord’s
outside counsel. In addition, if there is any legal action or proceeding between
Landlord and Tenant because of the failure of performance or observance of any
term or covenant contained in this Amendment, the unsuccessful party to such
action or proceeding shall pay to the prevailing party therein reasonable
attorneys’ fees and costs, which shall include fees and costs of any appeal, all
as fixed by the court.


9.Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of California.










    



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first herein above written.




 
 
LANDLORD:


 
 
270 BRANNAN STREET, LLC, a Delaware limited liability company


By MFA 270 BRANNAN II LLC, a Delaware limited liability company, its managing
member




 
By:
/s/ Robert Davidson
 
Its:
VP, Development & Asset Management
 
 
 
 
 
TENANT:


 
 
SPLUNK INC.,
 
 
a Delaware corporation
 
 
 
 
By:
/s/ Timothy Emanuelson
 
Name:
Timothy Emanuelson
 
Title:
VP, Controller
 
 
 































































[Signature Page to First Amendment to Office Lease]




    

